DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 19 is objected to because of the following informalities:  the word “know” on claim 19 line 26 should be –knob--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Ocana (PGPub 2001/0005998).
As to claim 1, Gokcebay discloses an electronic lock for operational association with a locking assembly for locking and unlocking a storage unit (Paragraph 7: electronic lock for cabinet), the electronic lock comprising: a lock housing for releasably securing the electronic lock to the storage unit (Fig. 4: housing is attached with bolts); a driver for operating engagement with the locking assembly when the lock (Fig. 3-5, Paragraph 76: the cam 30 engages slot to prevent opening of the storage); the driver moving between a first driver position and a second driver position; in the first driver position, the locking assembly is in the unlocked position (Paragraph 76: lock or unlock positions of the cam); and, in the second driver position, the locking assembly is in the locked position (Fig. 3-5, Paragraph 76: the cam 30 engaged in the slot); a drive shaft extending through the housing for selective operational engagement with the driver (Fig. 3-5, Paragraph 75: rotatable plug 28 extends through housing to operate cam 30); a motorized activation assembly moving between a first activation assembly position and a second activation assembly position (Fig. 1A, Paragraph 77: motor M slides pin 55 to engage or disengage from rotatable member 55b).
Gokcebay does not explicitly disclose in the first activation assembly position the drive shaft is operationally disengaged from the driver, in the second activation assembly position the drive shaft is operationally engaged with the driver; an electronic access control to operate the motorized activation assembly between the first activation assembly position and the second activation assembly position; and a manual actuator operationally connected to the driver when the motorized activation assembly is in the second activation assembly position, for manual operation of the driver between the first driver position and the second driver position.
	Ocana discloses in the first activation assembly position the drive shaft is operationally disengaged from the driver (Paragraph 50: when the coupling piece is disengaged, the movement is not transmitted), in the second activation assembly position the drive shaft is operationally engaged with the driver (Paragraph 51: movement is transferred when the coupler is engaged); an electronic access control to operate the motorized activation assembly between the first activation assembly position and the second activation assembly position (Paragraph 42: the control circuit controls the clutch mechanism); and a manual actuator operationally connected to the driver when the motorized activation assembly is in the second activation assembly position, for manual operation of the driver between the first driver position and the second driver position (Fig. 1, Paragraph 51-52: in the engaged position, the rotation of the knob is transferred).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay to disengage the drive shaft as taught by Ocana.
The motivation for such a modification would be to further increase the security by discouraging unauthorized force to open the lock.
	As to claim 2, Gokcebay in view of Ocana discloses the motorized activation assembly comprising a gear assembly for moving a locking pin between the first activation assembly position and the second activation assembly position (Gokcebay; Fig. 1A: pin 55 moves toward or away from notch 55a), the locking pin engaging a rotor mounted on the drive shaft to inhibit operational movement of the drive shaft when the motorized activation assembly is in the first activation assembly position (Gokcebay; Paragraph 77: the pin prevents movement).
	As to claim 3, Gokcebay in view of Ocana discloses the motorized activation assembly moving a locking element between the first activation assembly position and the second activation assembly position (Gokcebay; Fig. 1A: pin 55 moves toward or away from notch 55a), the locking element inhibiting operational movement of the drive shaft when the motorized activation assembly is in the first activation assembly position (Gokcebay; Paragraph 77: the pin prevents movement).

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Ocana (PGPub 2001/0005998) and in further view of Zhang et al. (US 9631399) and in further view of Kester et al. (PGPub 2017/0051533).
As to claim 4, Gokcebay in view of Ocana discloses the locking element engaging a rotor mounted on the drive shaft when in the first activation assembly position (Fig. 1A: motor M moves pin to engage rotatable member 55b).
Gokcebay in view of Ocana does not explicitly disclose the motorized activation assembly comprising a gear assembly for moving the locking element between the first activation assembly position and the second activation assembly position, the rotor being biased toward the first activation assembly position.
	Zhang discloses the motorized activation assembly comprising a gear assembly for moving the locking element between the first activation assembly position and the second activation assembly position (Fig. 7-8A, col. 5 lines 34-41: gears are used to move pin 48 to notch 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Ocana to use a gear system to move a pin as taught by Zhang.

Additionally, it would have been obvious to one of ordinary skill in the art to substitute one known element (using a solenoid for moving a pin as described by Gokcebay) for another known equivalent element (using a gear system for moving a pin as described by Zhang) resulting in predictable result of moving a pin to engage a notch.
	Gokcebay in view of Zhang does not explicitly disclose the rotor being biased toward the first activation assembly position.
Kester discloses the rotor being biased toward the first activation assembly position (Paragraph 9: spring bias to return to the zero position).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Ocana and in further view of Zhang to spring bias the rotor as taught by Kester.
The motivation for such a modification would be to ensure proper alignment of the orientation of the levers or knobs.

Claim(s) 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Ocana (PGPub 2001/0005998) and in further view of Zhang et al. (US 9631399) and in further view of Kester et al. (PGPub 2017/0051533) and in further view of Chang (US 7516633).
As to claim 5, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester discloses the motorized activation assembly engaging a rotor (Gokcebay; Fig. 1A: the pin engages the notch to prevent movement), the rotor being positioned for rotation within a collar defined by the lock housing (Zhang; Fig. 9: the shaped driving element 42 goes in the opening of end portion 60).
Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester does not explicitly disclose the rotor configured for rotation limited between the first activation assembly position and the second assembly position.
Chang discloses the rotor configured for rotation limited between the first activation assembly position and the second assembly position (col. 3 lines 15-61: the rotary knobs includes engagement into a rotation limiting portion).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang to limit rotation as taught by Chang.
The motivation for such a modification would be to ensure the movement of the parts do not interfere with the other components.
As to claim 6, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester and in further view of Chang discloses the rotor being spring biased for movement toward the first activation assembly position (Kester; Paragraph 9: spring bias to return to the zero position).
	As to claim 7, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester and in further view of Chang discloses the collar being defined by a back plate removable from the lock housing (Zhang; Fig. 9: the shaped driving element 42 goes in the opening of end portion 60), the collar defining a first abutment corresponding to the first activation assembly position and a second abutment corresponding to the second activation assembly position (Chang; col. 3 lines 15-61, col. 4 lines 42-64: rotation limit of 90 degrees, the handle is rotated 90 degree to open), the rotor defining a protrusion to engage the first abutment in the first activation assembly position and to engage the second abutment in the second abutment position (Chang; col. 3 lines 15-61, Fig. 6-7: the connecting part 523 includes a tip that abuts against ends 405 and 406).
As to claim 8, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester and in further view of Chang discloses the back plate defining a fastener receptacle for receiving a fastener when the fastener is secured to the fastener receptacle from an interior wall of the storage unit (Gokcebay; Fig. 4: the backside of the lock receives a screw).
As to claim 9, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester and in further view of Chang discloses when the electronic lock is secured to an exterior wall of the storage unit, an interchangeable driver assembly comprising the driver and a rotatable plug within a shell configured to be secured within the exterior wall of the storage unit, and the drive shaft extending inwardly along a longitudinal axis engages the interchangeable driver assembly (Gokcebay; Fig. 3-5, 13-19: different kinds of driver, core, and plugs can be used).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Ocana (PGPub 2001/0005998) and in further view of Zhang et al. (US 9631399) and in further view of Kester et al. (PGPub 2017/0051533) and in further view of Chang (US 7516633) and in further view of Barbier et al. (US 6508088).
As to claim 10, Gokcebay in view of Ocana and in further view of Zhang and in further view of Kester and in further view of Chang does not explicitly disclose the manual actuator comprising a detachable knob secured to the drive shaft, the knob comprising a base and configured to break along a break zone defined by the base positioned inwardly and adjacent an exterior wall of the housing when an unauthorized force is applied to the knob in an attempt to operate the drive shaft.
Barbier discloses the manual actuator comprising a detachable knob secured to the drive shaft (col. 13 lines 19-26: knob that breaks off), the knob comprising a base and configured to break along a break zone defined by the base positioned inwardly and adjacent an exterior wall of the housing when an unauthorized force is applied to the knob in an attempt to operate the drive shaft (col. 13 lines 19-26: connection between the knob and rod breaks).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to have the knob break away as taught by Barbier.
The motivation for such a modification would be to further improve security (Barbier; col. 13 lines 19-26).

Claim(s) 11-12, 15-16, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Chang (US 7516633).
As to claim 11, Gokcebay discloses an electronic lock operating between a locked position and an unlocked position, for locking and unlocking a storage unit (Paragraph 7: electronic lock for cabinet), the lock housing comprising a back wall defining a fastener receptacle for receiving a fastener when the fastener is secured to the fastener receptacle from an interior wall of the storage unit (Fig. 4, 9: receive screws, there can be multiple attachment points); the electronic lock comprising: a lock housing configured for secure engagement with the storage unit (Fig. 3-5 lock housing), a driver for operating engagement with a locking assembly in the storage unit (Fig. 3-5, Paragraph 76: the cam 30 engages into slot on storage unit); a drive shaft extending along a longitudinal axis extending inwardly through the housing for selective operational engagement with the driver (Fig. 3-5, Paragraph 75: rotatable plug 28 extends through housing to operate cam 30); the motorized activation assembly comprising an assembly for operational movement of a retainer transversely to the longitudinal axis to engage a rotor secured to the drive shaft when in the first activation assembly position and the retainer being disengaged from the rotor in the second activation assembly position (Fig. 1A: motor M moves pin to engage rotatable member 55b); an electronic access control to operate a motorized activation assembly between a first activation assembly position and a second activation assembly position (Fig. 1A, Paragraph 77: motor M slides pin 55 toward or away from rotatable member 55b); in the first activation assembly position the drive shaft is operationally (Paragraph 77: the pin prevents rotation); and in the second activation assembly position, the drive shaft is enabled for operational movement of the locking assembly in the storage unit (Paragraph 77: when the pin is retracted, rotation is allowed); a manual activation assembly operationally enabled to move the driver when the motorized activation assembly is in the second activation assembly position, for manual operational movement of the driver between a first driver position corresponding to the locked position and a second driver position corresponding to the unlocked position (Paragraph 73: the knob allows for rotation of the rotatable bolt or core when permitted by the electronics, which would be the unlocked position of the pin).
Gokcebay does not explicitly disclose the motorized activation assembly comprising a gear assembly for operational movement of a retainer; the rotor being positioned for rotation within a collar defined by the lock housing, the rotor configured for rotation limited between the first activation assembly position and the second activation assembly position.
	Zhang discloses the motorized activation assembly comprising a gear assembly for operational movement of a retainer (Fig. 7-8A, col. 5 lines 34-41: gears are used to move pin 48 to notch 50) the rotor being positioned for rotation within a collar defined by the lock housing (Fig. 9: the shaped driving element 42 goes in the opening of end portion 60).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay to use a gear system to move a pin as taught by Zhang.

Additionally, it would have been obvious to one of ordinary skill in the art to substitute one known element (using a solenoid for moving a pin as described by Gokcebay) for another known equivalent element (using a gear system for moving a pin as described by Zhang) resulting in predictable result of moving a pin to engage a notch.
	Gokcebay in view of Zhang does not explicitly disclose the rotor configured for rotation limited between the first activation assembly position and the second activation assembly position.
	Chang discloses the rotor configured for rotation limited between the first activation assembly position and the second activation assembly position (col. 3 lines 15-61: the rotary knobs includes engagement into a rotation limiting portion).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang to limit rotation as taught by Chang.
The motivation for such a modification would be to ensure the movement of the parts do not interfere with the other components.
	As to claim 12, Gokcebay in view of Zhang and in further view of Chang discloses the rotor being configured for rotation limited between the first activation assembly position and the second activation assembly position (Chang; col. 3 lines 15-61, col. 4 lines 42-64: rotation limit of 90 degrees, the handle is rotated 90 degree to open).
claim 15, Gokcebay in view of Zhang and in further view of Chang discloses the collar being defined by a back plate removable from the lock housing (Zhang; Fig. 9: the shaped driving element 42 goes in the opening of end portion 60), the collar defining a first abutment corresponding to the first activation assembly position and a second abutment corresponding to the second activation assembly position (Chang; col. 3 lines 15-61, col. 4 lines 42-64: rotation limit of 90 degrees, the handle is rotated 90 degree to open), the rotor defining a protrusion to engage the first abutment in the first activation assembly position and to engage the second abutment in the second activation assembly position (Chang; col. 3 lines 15-61, Fig. 6-7: the connecting part 523 includes a tip that abuts against ends 405 and 406).
As to claim 16, Gokcebay in view of Zhang and in further view of Chang discloses when the electronic lock is secured to an exterior wall of the storage unit, an interchangeable driver assembly comprising the driver and a rotatable plug within a shell configured to be secured within the exterior wall of the storage unit, and the drive shaft extending inwardly along a longitudinal axis to engage the interchangeable driver assembly (Gokcebay; Fig. 3-5, 13-19: different kinds of driver, core, and plugs can be used).
As to claim 18, Gokcebay in view of Zhang and in further view of Chang discloses the removable back plate comprises two fastener receptacles for securing the electronic lock to the storage unit when two corresponding fasteners are secured to the fastener receptacles from within an interior wall of the storage unit (Zhang; Fig. 9: two fasteners in the back, Gokcebay; Fig. 4, 9: two fasteners in the back).

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Chang (US 7516633) and in further view of Kester et al. (PGPub 2017/0051533).
As to claim 13, Gokcebay in view of Zhang and in further view of Chang does not explicitly disclose the rotor being spring biased for movement to the first activation assembly position.
Kester discloses the rotor being spring biased for movement to the first activation assembly position (Paragraph 9: spring bias to return to the zero position).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to spring bias the rotor as taught by Kester.
The motivation for such a modification would be to ensure proper alignment of the orientation of the levers or knobs.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Chang (US 7516633) and in further view of Vetter et al. (PGPub 2014/0353983).
As to claim 14, Gokcebay in view of Zhang and in further view of Chang does not explicitly disclose comprising: a sensor to detect the location of the rotor relative to the first activation assembly position, and an indicator element operatively connected to the sensor to indicate to an operator the location of the rotor.
(Paragraph 22, 101: position of rotor is sensed), and an indicator element operatively connected to the sensor to indicate to an operator the location of the rotor (Paragraph 101, 110: fault information about rotation position of rotor is reported).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to sense the rotation as taught by Vetter.
The motivation for such a modification would be to ensure the cam is in the correct position for proper operation of the lock.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Chang (US 7516633) and in further view of Barbier et al. (US 6508088).
As to claim 17, Gokcebay in view of Zhang and in further view of Chang does not explicitly disclose the manual actuator comprising a detachable knob secured to the drive shaft, the knob comprising a base and configured to break along a break zone defined by the base positioned inwardly and adjacent an exterior wall of the housing when an unauthorized force is applied to the knob in an attempt to operate the drive shaft.
Barbier discloses the manual actuator comprising a detachable knob secured to the drive shaft (col. 13 lines 19-26: knob that breaks off), the knob comprising a base (col. 13 lines 19-26: connection between the knob and rod breaks).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to have the knob break away as taught by Barbier.
The motivation for such a modification would be to further improve security (Barbier; col. 13 lines 19-26).

Claim(s) 19, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Barbier et al. (US 6508088).
As to claim 19, Gokcebay discloses An electronic lock for locking and unlocking a locking assembly in a storage unit (Paragraph 7: electronic lock for cabinet), the electronic lock comprising: a lock housing comprising backside configured for secure releasable engagement with the storage unit (Fig. 4: secured using screws), the backside comprising two fastener receptacles for securing the electronic lock to an exterior wall of the storage unit when two corresponding fasteners are secured to the fastener receptacles from within an interior wall of the storage unit (Fig 4, 9: 2 fastening points and using screws on backside to mount the lock); a drive shaft defining a longitudinal axis extending inwardly through the housing for selective operational movement of the driver (Fig. 3-5, Paragraph 75: rotatable plug 28 extends through housing to operate cam 30); an electronic access control to operate a motorized activation assembly, the motorized activation assembly comprising motorized operational movement of a retainer transversely to the longitudinal axis to engage a rotor (Fig. 1A, Paragraph 77: motor M slides pin 55 to engage rotatable member 55b) secured to the drive shaft when in the first activation assembly position (Paragraph 77: the pin prevents rotation) and the retainer being disengaged from the rotor in the second activation assembly position (Paragraph 77: the pin retracts), when in the first activation assembly position the drive shaft is operationally inhibited against moving the driver (Paragraph 77: the pin prevents rotation of the lock), and in the second activation assembly position, the drive shaft is enabled for operational movement of the driver to move the locking assembly in the storage unit between locked and unlocked positions (Paragraph 77: when the pin is retracted, rotation is allowed); a manual activation assembly comprising a manual actuator operationally enabled to manually move the driver when the motorized activation assembly is in the second activation assembly position, for manual operational movement of the driver between a first driver position corresponding to the locked position and a second driver position corresponding to the unlocked position (Paragraph 73: the knob allows for rotation of the rotatable bolt or core when permitted by the electronics, which would be the unlocked position of the pin).
	Gokcebay does not explicitly disclose a removable back plate, a gear assembly for motorized operational movement of a retainer transversely to the longitudinal axis to engage a rotor and the manual actuator, comprising a detachable knob secured to the drive shaft, the knob comprising a base defining a break line positioned inwardly and 
	Zhang discloses a removable back plate (Fig. 9: removable back), a gear assembly for motorized operational movement of a retainer transversely to the longitudinal axis to engage a rotor and the manual actuator (Fig. 7-8A, col. 5 lines 34-41: gears are used to move pin 48 to notch 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay to use a removable back plate and a gear system to move the pin as taught by Zhang.
The motivation for such a modification would be to saves space and provide for economy of parts, assembly and structure (Zhang; col. 3 lines 18-20).
Additionally, it would have been obvious to one of ordinary skill in the art to substitute one known element (using a solenoid for moving a pin as described by Gokcebay) for another known equivalent element (using a gear system for moving a pin as described by Zhang) resulting in predictable result of moving a pin to engage a notch.
Gokcebay in view of Zhang does not explicitly disclose a detachable knob secured to the drive shaft, the knob comprising a base defining a break line positioned inwardly and adjacent an exterior wall of the housing to encourage an outer portion of the knob to break away from the manual actuator when an unauthorized force is applied to the knob to operate the drive shaft without permission.
(col. 13 lines 19-26: connection between the knob and rod breaks when too much force is applied).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to have the knob break away as taught by Barbier.
The motivation for such a modification would be to further improve security (Barbier; col. 13 lines 19-26).
As to claim 22, Gokcebay in view of Zhang and in further view of Barbier discloses the driver defining a first driver, the electronic lock comprising an interchangeable driver assembly, the interchangeable driver assembly comprising the first driver configured for interchangeability with a second driver having a different configuration, a rotatable plug configured for interchangeability with a second rotatable plug having a different configuration, and the rotatable plug positioned within a shell configured to be secured within an exterior wall of the storage unit, and the drive shaft extends through the shell for operational connection to the first driver when the electronic lock is secured to the exterior wall of the storage unit (Gokcebay; Fig. 3-5, 13-19: different kinds of driver, core, and plugs can be used).

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Barbier et al. (US 6508088) and in further view of Chang (US 7516633).
As to claim 20, Gokcebay in view of Zhang and in further view of Barbier discloses the rotor being positioned for rotation within a collar defined by an interior wall of the removable back plate (Zhang; Fig. 9: the shaped driving element 42 goes in the opening of end portion 60).
Gokcebay in view of Zhang and in further view of Barbier does not explicitly disclose the rotor configured for rotation limited between the first activation assembly position and the second activation assembly position, the collar defining a first abutment corresponding to the first activation assembly position and the collar defining a second abutment corresponding to the second activation assembly position, the rotor defining a protrusion to engage the first abutment in the first activation assembly position and to engage the second abutment in the second activation assembly position.
Chang discloses the rotor configured for rotation limited between the first activation assembly position and the second activation assembly position (Chang; col. 3 lines 15-61, col. 4 lines 42-64: rotation limit of 90 degrees, the handle is rotated 90 degree to open), the collar defining a first abutment corresponding to the first activation assembly position and the collar defining a second abutment corresponding to the second activation assembly position, the rotor defining a protrusion to engage the first abutment in the first activation assembly position and to engage the second (Chang; col. 3 lines 15-61, Fig. 6-7: the connecting part 523 includes a tip that abuts against ends 405 and 406).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Barbier to limit rotation as taught by Chang.
The motivation for such a modification would be to ensure the movement of the parts do not interfere with the other components.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Barbier et al. (US 6508088) and in further view of Vetter et al. (PGPub 2014/0353983).
As to claim 21, Gokcebay in view of Zhang and in further view of Barbier does not explicitly disclose comprising: a sensor to detect the location of the rotor relative to the first activation assembly position, and an indicator element operatively connected to the sensor to indicate the location of the rotor.
Vetter discloses comprising: a sensor to detect the location of the rotor relative to the first activation assembly position (Paragraph 22, 101: position of rotor is sensed), and an indicator element operatively connected to the sensor to indicate to an operator the location of the rotor (Paragraph 101, 110: fault information about rotation position of rotor is reported).

The motivation for such a modification would be to ensure the cam is in the correct position for proper operation of the lock.

Claim(s) 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokcebay (PGPub 2015/0211258) in view of Zhang et al. (US 9631399) and in further view of Barbier et al. (US 6508088) and in further view of Kester et al. (PGPub 2017/0051533).
As to claim 23, Gokcebay in view of Zhang and in further view of Barbier does not explicitly disclose the rotor being biased for movement toward the first activation assembly position.
Kester discloses the rotor being biased for movement toward the first activation assembly position (Paragraph 9: spring bias to return to the zero position).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Zhang and in further view of Chang to spring bias the rotor as taught by Kester.
The motivation for such a modification would be to ensure proper alignment of the orientation of the levers or knobs.
	As to claim 24, Gokcebay in view of Zhang and in further view of Barbier and in further view of Kester discloses the rotor and an associated biasing spring being (Kester; Paragraph 9: spring plate ensures levers return to zero position).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 3 of U.S. Patent No. 8616031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope.
Claims 1 and 3 of U.S. Patent No. 8616031 include the limitations of claims 1 of application 16575154 as follows:
An electronic lock for operational association with a locking assembly for locking and unlocking a storage unit (Claim 1: An electronic lock for operational association with a locking assembly for locking and unlocking a storage unit), the electronic lock comprising: a lock housing for releasably securing the electronic lock to the storage unit (Claim 1: A lock housing for releasably securing the electronic lock to the storage unit); a driver for operating engagement with the locking assembly when the lock housing is releasably secured to the storage unit (Claim 1: A driver for operating engagement with the locking assembly); the driver moving between a first driver position and a second driver position (Claim 1: the driver moving between a first driver position and a second driver position); in the first driver position, the locking assembly is in the unlocked position (Claim 1: in the first driver position, the locking assembly is in the unlocked position); and, in the second driver position, the locking assembly is in the locked position (Claim 1: in the second driver position, the locking assembly is in the locked position); a drive shaft extending through the housing for selective operational engagement with the driver (Claim 1: A drive shaft assembly in the housing for selective operational engagement with the driver); a motorized activation assembly moving between a first activation assembly position and a second activation assembly position (Claim 1: A gear segment assembly moving between a first gear segment position and a second gear segment position), in the first activation assembly position the drive shaft is operationally disengaged from the driver (Claim 1: in the first gear segment position the drive shaft assembly is operationally disengaged from the driver), in the second activation assembly position the drive shaft is operationally engaged with the driver (Claim 1: in the second gear segment position the drive shaft assembly is operationally engaged with the driver); an electronic access control to operate the motorized activation assembly between the first activation assembly position and the second activation assembly position (Claim 1: An electronic access control to operate the gear segment assembly between the first gear segment position and the second gear segment position, claim 3: the electronic access control comprising an electric motor); and a manual actuator operationally connected to the driver when the motorized activation (Claim 1: A manual activation assembly operationally connected to the driver when the gear segment assembly is in the second gear segment position, for manual operation of the driver between the first driver position and the second driver position).
Therefore the claims are not patentably distinct and hence rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/K.L/Examiner, Art Unit 2683                


/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683